          Case 1:20-cr-00072-JMF Document 28
                                          29 Filed 09/02/20
                                                   09/03/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 2, 2020
                              $SSOLFDWLRQ*5$17('7KHFKDQJHRISOHDKHDULQJLV$'-2851('WR2FWREHU
BY ECF                        DWSP7KH&RXUWH[FOXGHVWLPHXQGHUWKH6SHHG\7ULDO$FWXQWLO
                              WKDWGDWHILQGLQJWKDWWKHLQWHUHVWVRIMXVWLFHVHUYHGE\H[FOXGLQJWKDWWLPH
The Honorable Jesse M. Furman RXWZHLJKWKHLQWHUHVWVRIWKHSXEOLFDQGWKH'HIHQGDQWLQDVSHHG\WULDOWRSHUPLW
United States District Judge  FRXQVHODQGWKH'HIHQGDQWWRFRQIHULQFRQQHFWLRQZLWKWKHSODQQHGSOHDDQGLQ
Southern District of New York OLJKWRIWKHGLIILFXOWLHVLQGRLQJVRDVDUHVXOWRIWKH&29,'SDQGHPLF7KH
40 Foley Square               &OHUNRI&RXUWLVGLUHFWHGWRWHUPLQDWH(&)1R6225'(5('
                                                                  LQDWH(&)1R62 25' 5'(5('
New York, New York 10007

       Re:     United States v. Robert Berry, 20 Cr. 72 (JMF)
                                                                                    6HSWHPEHU
                                                                                    6 SWHPEHU
                                                                                    6H
Dear Judge Furman:

        A change-of-plea conference in the above-captioned matter is scheduled for September 15,
2020 As previously indicated, the parties have reached an agreement in principle for pretrial
disposition. However, the parties respectfully request that the Court adjourn the scheduled
conference for at least approximately 30 days. The requested adjournment will, among other
things, allow the parties to formalize their agreement and permit defense counsel additional
opportunities to advise the defendant regarding the prospective plea, which opportunities have
been hindered by the COVID-19 pandemic.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from September 15, 2020 to the
date that the conference is rescheduled to permit the parties to complete an agreement regarding
possible pretrial disposition and to facilitate the effectiveness of counsel. The Government submits
that the ends of justice served by the continuance outweigh the best interests of the public and the
defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

       I have communicated with defense counsel, who has consented to the above requests.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                         By: __________________________
                                             Brett M. Kalikow
                                             Assistant United States Attorney
                                             (212) 637-2220
cc:    Tamara Giwa, Esq. (via ECF)
